[Cite as In re J.S., 2020-Ohio-3413.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY



IN RE:
                                                             CASE NO. 5-19-22
       J.S.,
                                                             OPINION
ALLEGED DELINQUENT CHILD.


IN RE:
                                                             CASE NO. 5-19-23
       J.S.,
                                                             OPINION
ALLEGED DELINQUENT CHILD.


IN RE:
                                                             CASE NO. 5-19-24
       J.S.,
                                                             OPINION
ALLEGED DELINQUENT CHILD.


                Appeals from Hancock County Common Pleas Court
                                  Juvenile Division
                 Trial Court Nos. 20182254, 20192131 and 20192119

                                        Judgments Affirmed

                              Date of Decision:    June 22, 2020


APPEARANCES:

        Abigail Christopher for Appellant

        Heather M. Pendleton for Appellee
Case Nos. 5-19-22, 5-19-23 and 5-19-24


PRESTON, J.

       {¶1} Juvenile-appellant, J.S., appeals the June 7, 2019 judgment of

disposition of the Hancock County Court of Common Pleas, Juvenile Division. For

the reasons that follow, we affirm.

       {¶2} On December 17, 2018, J.S. went absent without leave from the Doug

Lee Group Home located in Fulton County, Ohio. Subsequently, on December 19,

2018, a complaint was filed in the Fulton County Court of Common Pleas, Juvenile

Division charging J.S. with four counts: Count One of burglary in violation of R.C.

2911.12(A)(2), a second-degree felony if committed by an adult; Count Two of

grand theft of a firearm in violation of R.C. 2913.02(A)(1), a third-degree felony if

committed by an adult; Count Three of safecracking in violation of R.C.

2911.31(A), a fourth-degree felony if committed by an adult; and Count Four of

possessing criminal tools in violation of R.C. 2923.24(A), a fifth-degree felony if

committed by an adult. (Case No. 20182254, Doc. No. 1). On December 27, 2018,

the case was transferred to the Hancock County Court of Common Pleas, Juvenile

Division and assigned case number 20182254. (Id.).

       {¶3} On December 28, 2018, J.S. attended an initial appearance where he

entered denials to the charges. (Case No. 20182254, Doc. No. 4). On March 1,

2019, J.S. appeared before the trial court, withdrew his denials, and entered

admissions to all charges. (Case No. 20182254, Doc. No. 11). The trial court


                                         -2-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


accepted J.S.’s admissions, found him to be a delinquent child as defined by R.C.

2152.02, and ordered a psychological evaluation. (Id.).

       {¶4} On March 22, 2019, while in the Wood County Juvenile Detention

Center awaiting disposition in Case Number 20182254, J.S. intentionally removed

the cover from the sprinkler head in his room causing the device to spray water and

flood the wing, resulting in the evacuation of the entire facility.      (Case No.

20192119, Doc. No. 1). Consequently, on March 26, 2019, a complaint was filed

in the Wood County Court of Common Pleas, Juvenile Division charging J.S. with

a single count of vandalism in violation of R.C. 2909.05(B)(1)(b), a fifth-degree

felony if committed by an adult. (Id.). On May 2, 2019, J.S. entered an admission

to the charge in the complaint. (Id.). The trial court accepted J.S.’s admission and

found him to be a delinquent child as defined by R.C. 2152.02. (Id.). That same

day, the case was transferred to the Hancock County Court of Common Pleas,

Juvenile Division for adjudication and assigned case number 20192119. (Id.). The

order of transfer was filed on May 10, 2019. (Id.).

       {¶5} On May 29, 2019, while in the Wood County Juvenile Detention Center

awaiting disposition in case numbers 20182254 and 20192119, J.S. crawled

between a gap in the recreation yard fencing and left the property. (Case No.

20192131, Doc. No. 1). On May 31, 2019, a complaint was filed in the Wood

County Court of Common Pleas, Juvenile Division charging J.S. with escape in


                                        -3-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


violation of R.C. 2921.34(A)(1), a second-degree felony if committed by an adult.

(Id.). That same day, the matter was transferred to the Hancock County Court of

Common Pleas, Juvenile Division and assigned case number 20192131. (Id.).

         {¶6} On June 7, 2019, J.S. appeared before the trial court for adjudication in

case number 20192131 and disposition in case numbers 20182254 and 20192119.1

(Case No. 20182254, Doc. No. 25); (Case No. 20192119, Doc. No. 3); (Case No.

20192131, Doc. No. 3). At the hearing, J.S. first entered an admission to the charge

in the complaint in case number 20192131. (Case No. 20192131, Doc. No. 3); (June

7, 2019 Tr. at 11-13). The trial court accepted J.S.’s admission and found him to be

a delinquent child. (Case No. 20192131, Doc. No. 3); (June 7, 2019 Tr. at 13-14).

The trial court then proceeded to disposition for the four counts in case number

20182254, the single count of vandalism in case number 20192119, and the single

count of escape in case number 20192131. (Case No. 20182254, Doc. No. 25);

(Case No. 20192119, Doc. No. 3); (Case No. 20192131, Doc. No. 3).

         {¶7} With respect to Count One in case number 20182254, the trial court

committed J.S. to the legal care and custody of the Ohio Department of Youth

Services (“DYS”) for a minimum of one year and a maximum period not to exceed

J.S.’s 21st birthday. (Case No. 20182254; Doc. No. 25); (June 7, 2019 Tr. at 26).


1
 Although the three cases were transferred to the Hancock County Court of Common Pleas, Juvenile
Division, a visiting judge who was familiar with J.S. and his history in the juvenile court system presided
over the matter. (See Case No. 20182254, Doc. No. 25; Case No. 20192119, Doc. No. 3; Case No.
20192131, Doc. No. 3); (June 7, 2019 Tr. at 21).

                                                    -4-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


As to each of Counts Two, Three, and Four in case number 20182254, the trial court

committed J.S. to the legal care and custody of DYS for a minimum of six months

and a maximum period not to exceed J.S.’s 21st birthday. (Case No. 20182254;

Doc. No. 25); (June 7, 2019 Tr. at 26-27). The trial court ordered that the

commitments for all four counts run consecutively to each other for an aggregate

minimum term of two years and six months in case number 20182254. (Id.); (Id.).

With respect to case number 20192119, the trial court committed J.S. to DYS for a

minimum of six months and a maximum period not to exceed J.S.’s 21st birthday.

(Case No. 20192119, Doc. No. 3); (June 7, 2019 Tr. at 26). With respect to case

number 20192131, the trial court committed J.S. to DYS. for a minimum of one

year and a maximum period not to exceed J.S.’s 21st birthday. (Case No. 20192131,

Doc. No. 3); (June 7, 2019 Tr. at 26). The trial court further ordered that the

commitments in all three cases run consecutively for an aggregate minimum term

of four years. (Case. No. 20182254, Doc. No. 25); (Case No. 20192119, Doc. No.

3); (Case No. 20192131, Doc. No. 3); (June 7, 2019 Tr. at 26-27). That same day,

the trial court filed its judgment entries of adjudication. (Case No. 20182254, Doc.

No. 25); (Case No. 20192119, Doc. No. 3); (Case No. 20192131, Doc. No. 3).




                                        -5-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


        {¶8} On July 12, 2019, J.S. filed his notices of appeal.2 (Case No. 20182254,

Doc. No. 30); (Case No. 20192119, Doc. No. 6); (Case No. 20192131, Doc. No. 6).

He raises one assignment of error.

                                      Assignment of Error

        The Court abused its discretion by failing to consider the
        overriding purposes of juvenile dispositions when it imposed a
        minimum four-year cumulative commitment to DYS as a
        disposition. (6/7/2019 T. pp. 24-26; 29-30)

        {¶9} In his assignment of error, J.S. argues that the trial court abused its

discretion by imposing a commitment to DYS and therefore punishing J.S., rather

than focusing on the overriding purposes of juvenile court dispositions.

(Appellant’s Brief at 2-3). For the reasons that follow, we disagree.

        {¶10} We review a juvenile court’s disposition for a child adjudicated

delinquent under an abuse-of-discretion standard. In re L.R., 3d Dist. Defiance No.

4-19-19, 2020-Ohio-2990, ¶ 7. The term “abuse of discretion” connotes more than

an error of law or of judgment; it implies that the court’s attitude is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219

(1983). Under this standard, an appellate court may not substitute its judgment for

that of the trial court. Id.



2
 J.S. filed a motion for leave to file a delayed appeal contemporaneously with his notice of appeal. (Case
No. 20182254, Doc. No. 30); (Case No. 20192119, Doc. No. 6); (Case No. 20192131, Doc. No. 6). On
August 1, 2019, this Court granted J.S.’s motion for leave to file a delayed appeal. (Case No. 20182254,
Doc. No. 38); (Case No. 20192119, Doc. No. 14); (Case No. 20192131, Doc. No. 14).

                                                   -6-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


       {¶11} “[A] juvenile court has broad discretion to craft an appropriate

disposition for a child adjudicated delinquent.” In re D.S., 111 Ohio St. 3d 361,

2006-Ohio-5851, ¶ 6, citing R.C. 2152.19(A)(4). The overriding purposes for

disposition of juvenile offenders are “to provide for the care, protection, and mental

and physical development of children * * *, protect the public interest and safety,

hold the offender accountable for the offender’s actions, restore the victim, and

rehabilitate the offender.” R.C. 2152.01(A). “These purposes shall be achieved by

a system of graduated sanctions and services.” R.C. 2152.01(A).

       {¶12} “‘The various traditional juvenile dispositions available to a trial court

are delineated in R.C. 2152.16, 2152.17, 2152.19, and 2152.20.’” In re L.R. at ¶ 9,

quoting In re H.V., 138 Ohio St. 3d 408, 2014-Ohio-812, ¶ 32 (O’Connor, C.J.,

dissenting). Specifically, a juvenile court may commit the juvenile to the care and

custody of DYS, place the juvenile in a detention facility or on house arrest, impose

fines, or impose any of the other options or a combination of options described in

R.C. Chapter 2152. Id., citing In re H.V. at ¶ 33 (O’Connor, dissenting), citing R.C.

2152.16, 2152.19(A)(3), (4)(j), and 2152.20(A)(1).

       {¶13} “Because the juvenile court ‘has the opportunity to see and hear the

delinquent child, to assess the consequences of the child’s delinquent behavior, and

to evaluate all the circumstances involved,’ [R.C. 2152.01] authorizes it to issue

orders of disposition appropriate to each child.” In re B.K., 2d Dist. Greene No.


                                         -7-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


2017-CA-32, 2018-Ohio-864, ¶ 10, quoting In re Caldwell, 76 Ohio St. 3d 156, 160-

161 (1996). Accordingly, “the juvenile court considers not only the delinquent act,

but ‘the overall conduct and behavior of the juvenile, the juvenile’s history, the

remorse shown by the juvenile and other societal factors[.]’” Id., quoting In re

Caldwell at 160.

       {¶14} As second-degree felonies if committed by an adult, burglary and

escape carry the possibility of commitment to the legal care and custody of DYS

“for an indefinite term consisting of a minimum period of one year and a maximum

period not to exceed the child’s attainment of twenty-one years of age.” R.C.

2152.16(A)(1)(d); R.C. 2911.12(A)(2), (D); R.C. 2921.34(A)(1), (C)(2)(a). Here,

with respect to the adjudications for burglary and escape, the juvenile court

committed J.S. to the legal care and custody of DYS for a minimum period of one

year and a maximum period not to exceed J.S.’s attainment of 21 years of age. As

third, fourth, or fifth degree felonies if committed by an adult, grand theft of a

firearm, safecracking, possessing criminal tools, and vandalism carry the possibility

of commitment to the legal care and custody of DYS “for an indefinite term

consisting of a minimum period of six months and a maximum period not to exceed

the child’s attainment of twenty-one years of age.” R.C. 2152.16(A)(1)(e); R.C.

2913.02(A)(1),     (B)(4);   R.C.   2911.31(A),    (B);   2923.24(A),    (C);   R.C.

2909.05(B)(1)(b), (E). Here, with respect to each of the adjudications for grand


                                         -8-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


theft of a firearm, safecracking, possessing criminal tools, and vandalism, the

juvenile court committed J.S. to the legal care and custody of DYS for a minimum

term of six months and a maximum period not to exceed J.S.’s attainment of 21

years of age. Accordingly, J.S.’s dispositions fall within the statutory ranges.

       {¶15} Nevertheless, J.S. argues that the juvenile court abused its discretion

by imposing “a solely punitive disposition.” (Appellant’s Brief at 3-4). J.S.

contends that rather than committing him to DYS, the trial court should have

considered alternative placement options, such as residential treatment facilities.

First, despite J.S.’s argument that his commitment to DYS is “solely punitive,”

“commitment to DYS is substantially different from a prison sentence.” In re D.C.,

1st Dist. Hamilton No. C-180354, 2019-Ohio-4860, ¶ 38. “A commitment to DYS

allows the state to protect a child from negative outside influences and allows the

child to obtain treatment, support and education.” Id., citing In re J.T., 8th Dist.

Cuyahoga Nos. 105311 and 105316, 2017-Ohio-7723, ¶ 33.                    Additionally,

“[p]rotection of the public interest and safety and holding a juvenile offender

accountable for his actions are among the ‘overriding purposes’ of juvenile

disposition.” In re K.M.C., 8th Dist. Cuyahoga No. 103449, 2016-Ohio-5322, ¶ 9.

       {¶16} Here, it is clear from the record that the trial court entered its

disposition after considering the purposes of juvenile dispositions.             At the

disposition hearing, the trial court specifically stated that it made a reasonable effort


                                          -9-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


finding “that the court has exhausted everything else available to it to” “rehabilitate

this young man” and “protect the community” because J.S. “has shown by his

actions that the community is not safe when he is not locked up.” (June 7, 2019 Tr.

at 28-29).

       {¶17} Further, the record supports the trial court’s findings. At the

disposition hearing, J.S.’s guardian ad litem (“GAL”) recognized that J.S. “has had

a hard start to his life.” (June 7, 2019 Tr. at 18). The GAL acknowledged that from

the time of J.S.’s first involvement in the juvenile court system approximately four

years prior, the juvenile court system “[has] tried everything” including committing

J.S. to less restrictive facilities. (Id. at 18-19). However, J.S. “has caused problems

and committed crimes at every step of the way.” (Id. at 19). The GAL stated that

he did not “have any confidence that if [J.S. is] put in a residential facility or

anything other than a secured environment that he’s not going to commit crimes”

and it is “not in his best interests if he is released.” (Id.). Further, the GAL stated

he is “not sure [he has] ever made a recommendation like this,” but given the

circumstances, he believes J.S. “needs to be confined until he learns that when he is

in a less-restricted environment * * * that he cannot commit crimes.” (Id.).

       {¶18} J.S.’s father also stated that “putting [J.S.] in a lesser environment than

DYS is not going to be suitable for him.” (Id. at 20). In support of his statement,




                                         -10-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


J.S.’s father referenced “multiple” escape attempts J.S. made during his

commitment to a less restrictive facility. (Id.).

       {¶19} In support of his contention that the trial court was concerned

primarily with punishing him rather than furthering the goals of juvenile court

dispositions, J.S. references the psychological evaluation performed in preparation

for the disposition hearing. (Id. at 26.) (See Case No. 20182254, Doc. No. 15).

Specifically, J.S. references the report’s acknowledgement of his lack of familial

support and history of untreated mental health and substance abuse issues that could

be addressed at a treatment facility. (Appellant’s Brief at 3). (See Case No.

20182254, Doc. No. 15). The report also states that treating J.S.’s underlying

mental illness and substance abuse issues and providing J.S. with a consistent

placement would decrease his likelihood of recidivism. (Appellant’s Brief at 3).

(See Case No. 20182254, Doc. No. 15).

       {¶20} However, the report concludes that “[J.S.] presents us with a dilemma

as he claims he just wants one more chance in a therapeutic environment. However,

he does not appear to be able to benefit from that because he keeps getting into more

trouble.” (Doc. No. 15). The report also acknowledges that “[f]or the most part,

[J.S.] does appear to be scrambling to keep from going back to DYS.” (Id.).

       {¶21} Moreover, the juvenile probation department prepared a report in

anticipation of J.S.’s disposition hearing which outlined the department’s


                                         -11-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


assessment of J.S. and recommendation for disposition. (See Case No. 20182254,

Doc. No. 14). The trial court referenced this document at the hearing. (June 7, 2019

Tr. at 21). (See Case No. 20182254, Doc. No. 14). The reporting officer stated that

J.S. received a score of 29 on the Ohio Youth Assessment System Disposition Tool,

which signifies that J.S. is at a high level of risk of committing future delinquent or

criminal acts. (Case No. 20182254, Doc. No. 14). The reporting officer noted that

J.S. “has been afforded multiple attempts at counseling, treatment, and bouts of

incarceration, all to little avail.” (Id.). Further, the report stated that “[b]ased upon

his history and level of non-compliance with prior and current Court Orders, as well

as his continued defiance of staff directions while in detention, it is this writer’s

opinion that [J.S.]’s prognosis, at this time, remains grave.” (Id.). The reporting

officer concluded that “[u]nfortunately, based upon the significantly high level of

risk, protecting others from [J.S.] must be the priority at this time.” (Id.).

       {¶22} At the disposition hearing, the trial court stated that he was “very well

aware of and intimately familiar with [J.S.’s] past history because [he] handled a

great deal of it.” (June 7, 2019 Tr. at 21). Additionally, prior to pronouncing his

disposition, the trial court stated that it is “very concerned about several things.”

(Id.). The trial court referenced the charges of burglary and grand theft of a firearm

and noted that “the danger of [J.S.’s] actions seem[ ] to be going up.” (Id. at 21-

22). The trial court stated that it was particularly troubled because J.S.’s actions


                                          -12-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


underlying the charges of burglary and grand theft of a firearm involved entering

the homes of individuals who are likely to be in possession of firearms. (Id.). J.S.

was therefore putting himself at risk of being shot or shooting someone. (Id. at 22).

The trial court also expressed its concern over J.S.’s charge of escape and noted that

not only did J.S. attempt to escape from a secured facility, he was actually successful

in doing so. (Id.). Thus, the trial court noted that “things are getting more serious.”

(Id.). The trial court further acknowledged that the six offenses before the court for

disposition all occurred in a short period of time. (Id. at 22-23).

       {¶23} The trial court then outlined its previous attempts at rehabilitating J.S.

as follows:

       We have previously tried multiple things with you, basically

       everything the court has available to it. Short-term house arrest, short-

       term detention, we’ve sent you to the facility in Bowling Green which

       subsequently recently you escaped from, the Children’s Center of

       Ohio which is a treatment center, probation, electronic monitoring,

       drug testing, counseling including intensive home-based therapy, and

       the list goes on.

       We have literally exhausted what the court has available to it to try to

       deal with you at the level of offenses that you have put yourself in. *

       **


                                         -13-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


(Id. at 23).

       {¶24} Nevertheless, although J.S. acknowledges that “the record shows that

[he] had a history of court involvement and that he had been unsuccessful in less

restrictive placements and on community control,” J.S. argues that the language the

trial court used during the disposition hearing “shows that the Court was concerned

primarily with punishing J.S. and treating J.S. like an adult, not furthering the goals

of juvenile court.” (Appellant’s Brief at 3).

       {¶25} In support of his position that the trial court was focused solely on

punishment, J.S. references several statements the trial court made at the disposition

hearing. First, after telling J.S. that DYS was his “last stop” before entering the

adult criminal justice system, the trial court warned J.S. as follows:

       You’re not going to fare well in the adult system. You’re a young boy

       from a rural area and you may think you’re tough but when you go to

       big boy prison it’s a whole new game. You’re going to be beaten,

       going to be raped inside the first week there, by the time it’s over your

       anus is going to look like a glazed donut. You understand what I’m

       saying? The difference is doughnuts don’t bleed and you will. It’s

       going to be painful and it’s going to be nasty * * *.

(June 7, 2019 Tr. at 24).




                                         -14-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


       {¶26} The trial court then gave J.S. a specific example of a juvenile who died

after entering the adult criminal justice system:

       I have had a lot of clients * * * who have gone down [to the adult

       criminal justice system] at your age from rural Northwest Ohio and

       they fare much worse than city kids do because city kids who get sent

       have a tendency to be a lot harder core kids. And a boy by the name

       of [J.D.] that I represented had a lot more street cred going down there

       than what you’re going to have because he was in for first degree

       murder with a death sentence. And inside of the first month he was

       the cause of a gang war because the leader of two different gangs

       wanted him for his woman, and by the end of the first year before his

       appeals [were] even over he ended up dead. They found him with a

       bag over his head and his arms straight down to his side. They called

       it suicide and there’s no way in the world it was a suicide. The leader

       of the gang that didn’t get him decided if he ain’t going to have him

       nobody else was.

       That’s the way you’re going to end up if you don’t change. You can

       cry and whine all you want that DYS ain’t going to help you and

       you’re right because there’s only one person in the world that can help

       you at this age and that’s you. You can go the way of [J.D.] or you


                                         -15-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


       can do what you’ve got to do and straighten your butt up and act like

       a man because you almost are.

(Id. at 25-26).

       {¶27} While we do not condone the language and graphic examples

employed by the trial court, we do not find that these statements, in the context of

the record, demonstrate that the trial court was solely focused on punishing J.S.

When considered in context, the trial court’s statements appear to have been made

with the intention of encouraging J.S. to cease engaging in criminal activities so that

he does not enter the adult criminal justice system in the future. Accordingly, we

do not find that the statements support J.S.’s position that the trial court’s disposition

was entered without reference to the overriding purposes of juvenile dispositions.

       {¶28} Accordingly, the record indicates that the trial court made numerous

previous, unsuccessful attempts to rehabilitate J.S. in less restrictive placements and

employed a system of graduated sanctions and services. See R.C. 2152.01(A).

Where all reasonable, less restrictive efforts failed, the juvenile court exercised its

broad discretion in committing J.S. to DYS. In re H.V., 138 Ohio St. 3d 408, 2014-

Ohio-812, at ¶ 20 (holding that it would have been contrary to R.C. 2152.01(A) for

the juvenile court to continue to order the same sanction “despite escalating and

dangerous criminal behavior”).        The trial court’s disposition was reasonably

calculated to serve the purposes of R.C. 2152.01(A) and did not amount to an abuse


                                          -16-
Case Nos. 5-19-22, 5-19-23 and 5-19-24


of discretion. See In re D.C., 2019-Ohio-4860, at ¶ 44-46; In re R.E., 8th Dist.

Cuyahoga No. 100954, 2014-Ohio-3595, ¶ 18 (holding that the trial court did not

abuse its discretion by committing the delinquent child to a term in DYS where the

child “repeatedly failed to comply” with less restrictive efforts).

       {¶29} Accordingly, J.S.’s assignment of error is overruled.

       {¶30} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                                Judgments Affirmed

WILLAMOWSKI and ZIMMERMAN, J.J., concur.

/jlr




                                         -17-